Citation Nr: 1032694	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  95-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for gout (of unnamed 
joints and extremities) prior to January 21, 2005.

2.  Entitlement to an evaluation in excess of 40 percent, after 
January 20, 2005, for gout of the left knee, right knee, right 
ankle, right first digit of the metatarsophalangeal joint, the 
right digits two through five of the metacarpophalangeal and 
proximal interphalangeal joints, and arthritis of the right knee, 
ankle, and great toe.  

(The motion under 38 U.S.C.A. § 7111 (West 2002) for revision or 
reversal of the Board of Veterans' Appeals (Board) February 2007 
decision to deny a rating in excess of 30 percent for residuals 
of a shell fragment wound of the right leg with partial paralysis 
prior to December 14, 1994, and in excess of 40 percent after 
December 13, 1994, ratings in excess of 10 percent for 
hypertension, residuals of otitis media with cholesteatomy of the 
left ear and partial tympanomastoidectomy of the right ear, and 
bilateral hearing loss, and an effective date prior to January 
18, 2005, for the assignment of a 10 percent rating for bilateral 
hearing loss, based on CUE, is a Board original jurisdiction 
issue, and is addressed in a separate Board decision to be issued 
concurrently.)


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from January 1966 to June 1969, 
including service in the Republic of Vietnam.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 1994 and later by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  The case 
subsequently came under the jurisdiction of the St. Petersburg, 
Florida Regional Office after the appellant relocated to Florida.  

The Board remanded the case for further development of evidence 
in March 2001.  At that time, the issues that were perfected 
before the Board were as follows:

1.  Entitlement to an increased rating for 
residuals of a shell fragment wound injury 
of the right leg with partial paralysis of 
the common and peroneal and posterior 
tibial nerves, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for 
gout, currently evaluated as noncompensably 
disabling.

3.  Entitlement to an increased rating for 
bilateral hearing loss, currently evaluated 
as noncompensably disabling.

4.  Entitlement to an increased rating for 
bilateral otitis media with cholesteatomy, 
left ear, and status post tympano-
mastoidectomy, right ear, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for 
hypertension, currently evaluated as 10 
percent disabling.

At that time, the shell fragment wound residuals were rated as 30 
percent disabling and the bilateral hearing loss was rated as 
non-compensable.  A March 2004 RO rating decision granted a 40 
percent rating for the shell fragment wound residuals and a 10 
percent rating for the bilateral hearing loss.  Because these 
were not the highest ratings assignable under the applicable 
rating code, these two issues remained on appeal.  That is, 
unless the highest rating assignable under the applicable 
criteria is granted, the grant of an increased rating does not 
terminate an appeal for a higher rating.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

After the development requested in the March 2001 remand was 
accomplished, the case was returned to the Board for further 
appellate review.  Upon further review, it was determined that 
the appellant had requested the opportunity to provide testimony 
before the Board in conjunction with his claim.  Hence, in March 
2006, the Board remanded the case to afford the appellant 
hearing.  A review of the claims folder indicates that a hearing 
was rescheduled and then the appellant cancelled his request for 
a hearing prior to the rescheduled hearing.  As the appellant 
withdrew his hearing request, the claim was returned to the Board 
for appellate review.  

In the March 2004 rating decision, the RO adjudicated numerous 
claims.  In a letter dated in June 2004, the appellant complained 
that his claims had not been addressed by the RO and provided a 
list of twenty-six (26) diagnoses he was claiming benefits for.  
This list included some of the claims adjudicated in March 2004.  
Correspondence and claims, particularly those of an unrepresented 
appellant, are broadly construed.  Solomon v. Brown, 6 Vet. App. 
396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  Thus, the 
Board, in is February 2007 Decision/Remand construed the 
appellant's response on those issues to be a notice of 
disagreement (NOD).  The Board discussed each item and that 
discussion is provided, for informational purposes, below.  Where 
a claimant files a notice of disagreement and the RO has not 
issued a statement of the case (SOC), the issue must be remanded 
to the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

For ease in interpreting the appellant's contentions on a 
particular item, the Board has linked each item with a letter.  
For example, item A is for tinnitus.  

For item A, the March 2004 RO decision granted service connection 
for tinnitus with a 10 percent rating.  Since this is the highest 
rating assignable for tinnitus, the Board did not construe a 
notice of disagreement on this issue.  See Kirwin v. Brown, 8 
Vet. App. 148, 155 (1995); AB, at 38.  Items B, F and J were 
duplicative and involved a bilateral hearing loss, also referred 
to as partial deafness.  This issue was addressed in the Board's 
February 2007 action.  With respect to items C, I, L, M, N, O, R, 
S, T and U, they all pertained to the service-connected right 
lower extremity shell fragment wounds.  The rating for the shell 
fragment wound residuals was on appeal and was addressed in the 
February 2007 Decision/Remand.  

Item D, "Medical Code #3525", was determined to be unclear in 
what was being requested.  The Board referred this claim to the 
RO in order to give the appellant an opportunity to clarify the 
disability he was seeking benefits therefor.

Item E and part of Item R addressed hypertension.  The rating for 
that disability was on appeal and addressed in the February 2007 
Decision/Remand.  Also discussed in the February 2007 
Decision/Remand were items F (chronic bilateral otitis) and K, 
which also described the same otitis in terms of its serous or 
bloody symptomatology.  Both items involved the rating of the 
otitis. 

Item G was myopia of the right eye with vertigo and item H was 
myopic astigmatism of the left eye with vertigo.  Since the March 
2004 rating decision denied service connection for these 
conditions, the June 2004 response was appropriately considered a 
notice of disagreement.  Consequently, in the remand portion of 
the Decision/Remand, the RO was instructed to send the appellant 
an SOC in accordance with Manlicon.  With respect to the 
disability claimed as vertigo, a March 1996 rating decision 
granted the highest possible rating for vertigo - a 30 percent 
rating in accordance with 38 C.F.R. Part 4, Diagnostic Code 6204.  
There was no claim involving Meniere's disease and there was 
nothing in the record which would have raised such a claim.  The 
disability rating was made effective, the date of the claim - 
July 1992.  Since the appellant was given a full and complete 
grant of benefits for vertigo, the Board, in the Decision/Remand, 
determined that there was no outstanding issue relating to 
vertigo.  

Item P involved gastritis and a psychophysiological 
gastrointestinal reaction.  Since the March 2004 rating decision 
denied service connection for these conditions, the June 2004 
response was appropriately considered a notice of disagreement.  
Consequently, the RO was instructed to send the appellant an SOC 
on these issues in accordance with Manlincon.  

The appellant's statement concerning physical therapy and ear, 
nose, and throat exams along with ophthalmology evaluations was 
grouped under item Q.  Because these were not considered 
disabilities, the Board did not construe this item as presenting 
a claim.  

A claim for a total disability rating based on individual 
unemployability due to the appellant's service-connected 
disabilities (TDIU) was labeled as item V.  Since the March 2004 
rating decision denied this claim as moot, the June 2004 response 
was deemed to be a NOD and the RO was instructed to respond to 
the appellant with the issuance of an SOC.  Manlincon.

Item W was considered a total disability rating for compensation 
based on a 100 percent combined rating based on the effects of 
combat incurred injuries.  Since grants contained in the March 
2004 rating decision resulted in a combined rating of 100 
percent, effective from November 2, 2000, the June 2004 response 
was also classified as a NOD.  In the Board Decision/Remand, the 
RO was instructed to send the appellant an SOC with respect to 
this effective date issue.  See Manlincon; see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Item X was deemed to be addressing posttraumatic stress disorder 
(PTSD).  This condition was determined to be "chronic and 
severe."  The March 2004 rating decision granted service 
connection for PTSD and a 70 percent disability rating was 
assigned - effective November 2, 2000.  The Board concluded that 
the appellant was not clear as to whether he was disagreeing with 
the disability rating that was assigned or the effective date or 
both.  Hence, the RO was instructed to contact the appellant and 
ask for clarification concerning this matter.  Once clarification 
was received, the RO was tasked to respond appropriately.  

Also decided in the March 2004 rating action was the granting of 
service connection for type II diabetes mellitus.  A 20 percent 
rating was assigned with an effective date of February 27, 2001.  
The Board identified this item as item Y.  Again, the Board found 
that it was not clear whether the appellant was disagreeing with 
the rating assigned, the effective date of the rating, or both.  
Again, the RO was instructed to contact the appellant and ask for 
clarification concerning this matter.  Once clarification was 
received, the RO was tasked to respond appropriately.  

Finally, item Z was determined to be one that involved hepatitis 
B.  Service connection was granted in the March 2004 rating 
decision; a 10 percent rating was assigned.  Because it was not 
clear what the appellant was disagreeing therewith, the RO was 
tasked to contact the appellant, obtain clarification, and 
respond accordingly.  

Additionally, the Board noted that the March 2004 rating decision 
granted a 40 percent evaluation for the service-connected right 
lower extremity wound residuals, effective April 29, 1996.  This, 
in effect, continued the denial of a rating in excess of 30 
percent prior to that date.  In the Decision/Remand, the Board 
basically bifurcated this issue and considered the possibility of 
assigning a rating in excess of 30 percent before April 29, 1996, 
and of assigning a rating in excess of 40 percent on and after 
April 29, 1996.

Also noted by the Board in February 2007 was that the appellant 
had made numerous assertions involving clear and unmistakable 
error.  In a letter dated in June 2005, the RO told the appellant 
what was required for a valid claim of clear and unmistakable 
error and asked him to clarify exactly which decisions he felt 
were clearly and unmistakably erroneous.  In response, the 
appellant submitted numerous pieces of correspondence asserting 
clear and unmistakable error in various actions during the 
processing of the claim that was adjudicated in the 
Decision/Remand.  Since these claims were on appeal, the 
appellant was informed that he only needed to show that the 
evidence for and against his claims was in approximate balance, 
he did not need not show clear and unmistakable error, which was 
a higher burden of proof.  The appellant was further informed 
that a clear and unmistakable error claim in a previous RO rating 
decision had not been developed for appellate review by the 
Board, and as such, further discussion involving clear and 
unmistakable error was not required.  

As indicated, the Board issued a Decision/Remand on February 27, 
2007.  In that action, the Board granted an earlier effective 
date for the assignment of a 40 percent disability evaluation for 
a right lower leg disability.  The Board further determined that 
the evidence did not support the assignment of disability ratings 
in excess of those that had been assigned by the RO for the right 
leg disorder.  Increased ratings for hypertension, bilateral 
otitis media with a cholesteatomy of the left ear and a partial 
tympanomastoidectomy of the right ear, and bilateral hearing loss 
were also denied.  Finally, an earlier effective date for the 
assignment of a 10 percent disability rating for bilateral 
hearing loss was also denied.  

The issues of entitlement to a compensable rating for gout, 
entitlement to service connection for myopia of the right eye, 
myopic astigmatism of the left eye, gastritis, a 
psychophysiological gastrointestinal reaction; entitlement to a 
total disability rating based on individual unemployability; 
entitlement to an effective date earlier than November 2, 2000, 
for a combined schedular 100 percent rating; and issues to be 
clarified, pertaining to PTSD, type II diabetes mellitus, and 
hepatitis B, were all addressed in the remand portion of the 
Decision/Remand.  

The record indicates that the appellant was contacted and asked 
to clarify his actions with respect to the issues involving 
hepatitis B, type II diabetes mellitus, and PTSD.  The appellant 
failed to respond and as such, these issues are not now before 
the Board.  Except for the issue involving an increased 
evaluation for gout, the appellant was provided with an SOC that 
addressed the remaining issues.  The appellant failed to respond 
to the issuance of the SOC and these issues are also not now 
before the Board.

The remaining issue was whether the evidence supported the 
appellant's claim for the assignment of a compensable evaluation 
for gout.  The appellant underwent a VA medical examination of 
the joints and the results of that examination were forwarded to 
the AMC, acting through the Huntington (West Virginia) RO for 
review.  Following that review, the AMC issued a rating decision 
in March 2009.  In that action, the AMC found that the evidence 
supported the assignment of a 40 percent disability rating for 
gout effective January 21, 2005.  It was further concluded that 
the medical evidence of record did not support the assignment of 
a compensable evaluation prior to January 21, 2005.  This 
remaining issue has since been returned to the Board for review.  

Upon reviewing the development that has occurred since February 
2007, the Board finds there has been substantial compliance with 
its remand instructions.  The Board notes that the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, has 
noted that "only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see 
also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, because 
such determination "more than substantially complied with the 
Board's remand order").  The record indicates that the AMC 
scheduled the appellant for a medical examination and the 
appellant attended that examination.  The examiner reviewed the 
appellant's claims folder, examined the appellant, and then wrote 
a response to the inquiry posed by the Board.  The results were 
then returned to the AMC and the AMC issued a rating decision 
along with a Supplemental Statement of the Case (SSOC) after 
reviewing the results of the information obtained.  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the mandates of its February 2007 Decision/Remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a 
remand by the Board confers on the appellant the right to 
compliance with the remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the claim 
based on the evidence that is of record consistent with 38 C.F.R. 
§ 3.655 (2009).


FINDINGS OF FACT

The appellant's gout is manifested by incapacitating 
exacerbations three or more times a year.  The condition has not 
produced weight loss or anemia nor has it caused severe 
impairment of health.  


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation of 40 
percent, but no higher, for gout, from the appellant's original 
claim for benefits, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.125, 4.126, and 4.130, Part 4, Diagnostic Codes 5017 and 5002 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the Board asking that it assign a 
higher rating for his service-connected gout.  He believes that 
the condition should have been assigned a compensable evaluation 
prior to January 21, 2005, and a rating in excess of 40 percent 
after that date.  In essence, he has asked that the Board find in 
his favor and reverse the actions of the regional offices.  

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159.  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Court further held, in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), that to satisfy the first Quartuccio element for 
increased ratings claims, that section 5103(a) compliant notice 
must meet a four part test.  However, the US Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in 
part, striking the claimant tailored and "daily life" notice 
elements.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 
2009).  Thus modified, VA must notify the claimant that, 1) to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, 22 Vet. App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).

In this instance, adequate notice requirements were not provided 
to the appellant prior to the enactment of the VCAA in 2000.  
However, the record does indicate that since 2000, the appellant 
has been provided with repeated VCAA notices by the RO and the 
AMC.  In the more recent letters the appellant has been sent, he 
has been informed of what evidence was required to substantiate 
his claim, and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The Board further 
notes that although the notice letters were not sent before the 
initial decision, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Over the long course of this appeal, the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and given 
ample time to respond followed by a readjudication by way of the 
most recent SSOC after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.

VA has informed the appellant of the evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of the 
VCAA, which spelled out the requirements of the VCAA and what the 
VA would do to assist the appellant.  The VA informed the 
appellant that it would request records and other evidence, but 
that it was the appellant's responsibility to ensure that the VA 
received the records.  The appellant was told that he should 
inform the VA of any additional records or evidence necessary for 
his claim for an increased evaluation for gout.  

VA also fulfilled its duty to assist.  In this instance, VA 
obtained the appellant's available medical treatment records, 
including requesting any treatment records from the facilities 
the appellant had been treated, and other records that the VA was 
made aware thereof.  These records include those from various VA 
facilities in Pennsylvania and Florida, TRICARE medical care 
providers, private medical care providers, and other governmental 
agency medical care providers.  Also obtained were those records 
on file at the Social Security Administration (SSA).  Given the 
foregoing, the Board finds that the RO has substantially complied 
with the duty to procure the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  In this respect, the record reflects that 
over the course of this appeal, the appellant has undergone 
numerous examinations of his various joints and appendages.  The 
results of those examinations have been included in the claims 
folder for review.  The most recent examination took place in 
April 2008 and those results are of record.  These examination 
reports involved a review of the claims folder, the appellant's 
available medical treatment records, and the results of actual 
testing of the appellant's joints and appendages.  Therefore, the 
Board finds that these reports are adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

Additionally, the appellant was given notice that the VA would 
help him obtain evidence but that it was the appellant's 
obligation to inform the VA of that evidence.  During the course 
of this appeal, the appellant has proffered documents and 
statements in support of his claim.  It seems clear that the VA 
has given the appellant every opportunity to express his opinions 
with respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a connection 
between the appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present appeal, the appellant was provided with Dingess-
type notice via a supplemental statement of the case that was 
sent to him by the AMC in March 2009.  Because this notice has 
been provided, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant has 
been prejudiced thereby).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., 
Part 4 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2009) requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2009) requires that medical reports 
be interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.7 (2009) 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
While the evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (2009).  With respect to the issues 
before the Board, the appeal does not stem from the appellant's 
disagreement with an evaluation assigned in connection with the 
original grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As such, staged ratings may 
be appropriate.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2009).

The record indicates that service connection was granted for gout 
via a rating decision issued by the RO in April 1982.  A 
noncompensable evaluation in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Codes 5017 and 5002 (1981) 
was assigned.  Nearly twelve years later, the appellant submitted 
a claim for benefits.  He asked that a compensable evaluation be 
assigned for his service-connected disorder.

Following his request for benefits, the appellant underwent a VA 
Joints Examination at the Charleston VA Medical Center (VAMC).  
This occurred in March 1993.  Symptoms and/or manifestations of 
gout were not noted in the examination.  Instead, the examination 
focused upon the symptoms produced by another service-connected 
disability.  

The results were forwarded to the RO for review, and after said 
review, the RO concluded that the evidence did not support the 
granting of a compensable evaluation for gout.  This occurred via 
a rating action issued in January 1994.  In the rating action, 
the RO noted that the available medical records failed to show 
treatment for or complaints involving gout.  The appellant was 
notified of that decision and it is that decision from which this 
appeal has arisen.  

Another examination was accomplished in February 1995.  Prior to 
the examination, the medical doctor reported that the appellant 
complained of gout for which he was talking Motrin(r).  The 
examiner reported that the appellant's blood test for uric acid 
level was 7.8 milligrams per deciliter; 6.2 milligrams per 
deciliter was reported as the highest normal range.  In other 
words, the appellant's uric acid level was above the normal 
range.  Upon completion of the examination, the examiner 
classified the appellant's complaints as those related to his 
service-connected right lower leg disability.  She did not 
indicate that the appellant was experiencing any symptoms of gout 
in any of his extremities/joints.  

A third examination was performed in April 1995.  That 
examination did not provide any additional information with 
respect to the appellant's gout condition.  

The appellant then underwent a VA Joints Examination in April 
1999.  Prior to the examination, the appellant complained of pain 
in the bottom of his right foot along with pain in the ankle, 
knee, thigh, and hip.  After examining the appellant, the medical 
examiner indicated that the appellant was suffering from 
"traumatic arthritis" of the right knee and both great toes.  
The examiner further suggested that the appellant was 
experiencing "traumatic" arthritis throughout the right lower 
extremity.  

Six years later, in January 2005, the appellant sat for a VA 
Joints Examination.  The examiner was supposed to specifically 
address the severity of the appellant's gout.  Before the 
examination, the appellant complained of pain in the right ankle, 
right foot, and all of his toes.  He further stated that he had 
gout-like symptoms in his hands, arms, feet, and legs.  He 
indicated that he used colchicine to manage the gout which 
produced redness, tenderness, and swelling in whatever joint was 
affected.  

The examiner reviewed the appellant's claims folders (eleven 
volumes) and reported that the appellant was taking six 
milligrams of colchicines twice daily.  This medication was 
increased when the appellant had a "gouty flare."  Once the 
examination was complete, the examiner indicated that the 
appellant had gout but she failed to assess what joints it was 
affecting or the length of the flare-ups that had occurred over 
the years.  It was further indicated that since 2001, the 
appellant's uric acid levels of the blood had been within 
"normal" limits.  No other information was provided.  

Another examination was performed in July 2005 by the same 
individual who had provided the January 2005 examination.  She 
merely stated that the examiner had suffered from gout.  She was 
not specific in listing any symptoms or manifestations produced 
by the gout, nor did she indicate what joints were (or were not) 
affected by the blood disorder.

The most complete examination of the appellant appears to have 
been accomplished in March of 2008.  The examiner reviewed all of 
the available medical records and the appellant's multiple claims 
folders.  It was reported that the appellant complained of gout 
affecting the right large toe, the right ankle, both knees, and 
the right hand.  It was further indicated that the appellant took 
daily medications to control the condition and that when there 
was a flare-up, additional medications were used.  The frequency 
of flare-ups was described as eight to twelve times per year, 
with the flare-ups lasting one to two weeks.  Range of motion 
studies were accomplished on the appellant's various major joints 
and upon completion of those studies, it was reported that the 
appellant had minimal limitation of motion in the right and left 
knees, the digits of the right hand, and the right ankle.  Gout 
was attributed as the cause of the slight range of motion 
restrictions.  The examiner further wrote that there were only 
mild restrictions on the duties and tasks the appellant could 
accomplish.  

This last examination report was forwarded to the AMC and upon 
review, the AMC concluded that the evidence did support the 
appellant's claim for an increased evaluation.  Thus, in a rating 
action issued in March 2009, the following rating was provided:

Gout, left knee, right knee, right 
ankle, right 1st digit 
metatarsophalangeal joint, right digits 
2-5 metacarpophalangeal and proximal 
interphalangeal joints and arthritis, 
right knee, ankle and great toe.
40 % from 1/21/2005

The rating criteria used were those found at 38 C.F.R. Part 4, 
Diagnostic Codes 5017 and 5002 (2004) [and now (2009)].  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5017 (2009), gout 
will be rated under Diagnostic Code 5002.  Under that Code, a 100 
percent rating is warranted for rheumatoid arthritis (atrophic) 
as an active process with constitutional manifestations 
associated with active joint involvement, totally incapacitating.  
When less than the criteria for a 100 percent rating but with 
weight loss and anemia productive of severe impairment of health 
or severely incapacitating exacerbations occurring 4 or more 
times per year or a lesser number over prolonged periods, a 60 
percent rating may be assigned.  With symptom combinations 
productive of definite impairment of health objectively supported 
by examination findings or incapacitating exacerbations occurring 
three or more times per year, a 40 percent rating evaluation may 
be assigned.  One or two exacerbations per year in a well-
established diagnosis warrant a 20 percent rating.  
Alternatively, chronic residuals can be rated based on limitation 
of motion, with a 10 percent assigned for limited motion which is 
noncompensable under the appropriate rating codes for the joints.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2009).

For chronic residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, the disability is rated under the 
appropriate diagnostic codes for the specific joints involved.  
Where, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating of 10 
percent is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5002.  38 C.F.R. Part 4 (2009).  
It is noted that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion and that the ratings for 
active process will not be combined with the residual ratings for 
limitation of motion or ankylosis; rather, the higher evaluation 
should be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002 
(2009).

During the course of this appeal, the appellant has consistently, 
and repeatedly, complained about his gout condition.  Whereas the 
plethora of medical treatment records have indicated that the 
appellant has obtained various medications for the treatment of 
his gout, these same records are negative for the appellant 
reporting to a medical care provider during a gout flare-up.  
These same records do not indicate that these attacks were 
severely incapacitating or required medically indicated bed rest.  
Nevertheless, the medical records show that the appellant has 
been prescribed a drug regimen that he needs to follow for 
maintenance purposes and a drug regimen that he adheres to during 
a flare-up.  Moreover, these records are important and insightful 
in that they do provide the Board with information concerning the 
amount of flare-ups complained thereof by the appellant and 
general information concerning the body parts affected.  

In determining whether evidence submitted by the appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements 
that he has proffered during the long course of this appeal have 
not been contradictory.  Moreover, they have been consistent with 
the constraints of an active process - gout.  It is further noted 
that since the appellant filed his claim for an increased rating 
in 1994, his recitation of the assertions made has remained 
consistent and not at odds with other statements made by the 
appellant.  Thus, the Board finds that the appellant's written 
and testimonial evidence is credible, probative, and it adds 
weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. 
App. 145 155-156 (1996).

After reviewing the enormous amounts of evidence contained in the 
twenty-two plus volumes, and with resolution of reasonable doubt 
in the appellant's favor, the Board finds that the appellant's 
gout has resulted in incapacitating exacerbations three or more 
times a year.  Specifically, the lay evidence indicates that the 
appellant's exacerbations are severe enough to cause some 
limitations in the types of duties and tasks that the appellant 
can accomplish.  This level of severity equates to the symptoms 
set forth in the criteria for a 40 percent rating.  Accordingly, 
the Board finds that his symptoms more closely approximate a 40 
percent rating for gout during the entire appeal period.

However, although a higher initial rating is warranted, the 
evidence of record does not reflect symptomatology of gout that 
would meet the criteria for a rating in excess of 40 percent for 
any period of time during the pendency of this claim.  While the 
evidence of record demonstrates incapacitating episodes occurring 
three or more times a year, it does not reflect weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating episodes.  Specifically, there is no indication 
that the appellant has experienced any weight loss or anemia due 
to his gout.  Additionally, the lay statements indicate that when 
the appellant was still working, he was able to attend work.  
Moreover, the medical information suggests that after the 
appellant left the work force, he was still capable of performing 
his daily routine and was not bedridden or requiring bed rest.  
The flare-ups subside with medication and have not been shown to 
significantly impair the appellant's health.  While these 
exacerbations may be temporarily incapacitating, they do not rise 
to the level of severely incapacitating.  As such, a higher 
rating of 60 percent is not warranted.  Further, the evidence 
does not reflect constitutional manifestations association with 
active joint involvement or total incapacitation to warrant a 
rating of 100 percent.

Additionally, there is no evidence indicating that the severity 
of the appellant's gout has fluctuated throughout the appeal 
period so as to warrant staged ratings.  Thus, the assignment of 
staged ratings is not appropriate.  See Fenderson, supra.

As noted above, the appellant's gout can also be evaluated by 
assessing the chronic residuals such as limitation of motion or 
ankylosis.  However, the Board finds that the appellant's gout 
does not warrant an evaluation in excess of 40 percent based on 
such residuals during any portion of the appeal period.

The reader is reminded that during the sixteen year course of 
this appeal, the most complete and detailed examination of the 
appellant occurred in March 2008.  Until that period, the 
examinations accomplished merely indicated that the appellant had 
gout and that he took medications to control the condition.  The 
examiners did not elucidate which joints were affects nor did 
they obtain readings that would indicate if there was any 
limitation of motion of the joints affected.  If range of motion 
studies were accomplished with any joints, they were done in 
conjunction with the appellant's claim for an increased 
evaluation for his shell fragment wound injury.  

Despite this lack of medical evidence, the Board would note that 
none of the appellant's joints have exhibited signs of ankylosis.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  
Again, the appellant has range of motion of all of his joints and 
therefore none of them are clearly ankylosed.  

Looking more specifically at the range of motion studies that 
were accomplished in March 2008, the appellant's range of motion 
measurements of the various joints are listed below:

Joint
Normal 
(Degrees)
Flexion 
(Degrees)
Extension 
(Degrees)
Right Knee
0 - 140 / 140 - 
0
0 - 120
120 - 0
Left Knee
0 - 140 / 140 - 
0
0 - 120
120 - 0 
Right Ankle
0 - 20 
(Dorsiflexion)
0 - 45 
(Plantarflexion
)
0 - 15
0 - 40
Right 1st MTP 
Joint 

0 - 50
0 - 20
Right Hand 
Digits - 
Metacarpal - 
Phalangeal

0 - 90 
90 - 0 
Right Hand 
Digits - 
Proximal 
Interphalangeal

0 - 90 
90 - 0 
Right Hand 
Digits - Distal 
Interphalangeal

0 - 60 
60 - 0 
Left Hand 
Digits - 
Metacarpal - 
Phalangeal

0 - 90 
90 - 0 
Left Hand 
Digits - 
Proximal 
Interphalangeal

0 - 100 
100 - 0 
Left Hand 
Digits - Distal 
Interphalangeal

0 - 70 
70 - 0 

Under the applicable diagnostic codes regarding limitation of 
motion, these findings do not warrant a compensable rating.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215, 5216-5230, 5256-
5263, 5270-5271 (2009).  Rather, these ranges of motion 
measurements are basically considered full range of motion under 
VA regulations.  See 38 C.F.R. § 4.71, Plates I, II (2009).  As 
such, a higher rating based on compensable limitation of motion 
of affected joints is not warranted.

Further, the Board notes that the separate 10 percent rating 
under 38 C.F.R. Diagnostic Code 5002 (2009) for noncompensable 
limitation of motion of each major joint or group of minor joints 
does not apply in this case.  Indeed, such a 10 percent rating is 
found to contemplate a disability picture that is characterized 
by some limitation of motion, but not enough to warrant a 
compensable rating, if objectively confirmed by swelling, spasm, 
or other evidence of painful motion.  Here, however, full range 
of motion of the affected joints has been demonstrated throughout 
the appeal period.  Thus, a 10 percent rating for otherwise 
noncompensable limitation of motion is not appropriate.

Additionally, none of the medical evidence of record, including 
the numerous VA Joints Examinations that are of record, have 
insinuated, suggested, or reported that the appellant has 
experienced any additional functional loss due to additional 
factors such as pain or with repetitive use.  Thus, a compensable 
rating for limitation of motion is not warranted under 38 C.F.R. 
§ 4.40 or 4.45 (2009).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In light of the above, a rating in excess of 40 percent is not 
warranted for chronic residuals of the appellant's gout due to 
limitation of motion during any portion of the appeal period.  No 
affected joint is shown by the medical evidence to warrant a 
compensable evaluation for limitation of motion.  Rather, the 
range of motion measurements of record reflects basically normal 
range of motion for the affected joints.  Thus, a 10 percent 
rating for each joint with noncompensable limitation of motion is 
not warranted either.

The Board has also considered whether the appellant is entitled 
to an extraschedular evaluation.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether an appellant is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a appellant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the appellant's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for gout is inadequate.  A 
comparison between the level of severity and symptomatology of 
the appellant's gout condition with the established criteria 
found in the rating schedule shows that the rating criteria 
reasonably describes the appellant's disability level and 
symptomatology; as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disorder is inadequate (which it manifestly is 
not), the appellant does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the appellant has required frequent 
hospitalizations for his gout.  Additionally, there is not shown 
to be evidence of marked interference with employment solely due 
to this condition.  There is nothing in the record which suggests 
that the gout condition itself markedly impacted his ability to 
perform his job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that the 
appellant's service-connected gout causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
(2009) is not warranted.


ORDER

Entitlement to a disability rating of 40 percent, but no higher, 
for gout, that affects various joints, prior to January 21, 2005, 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a disability rating in excess of 40 percent for 
gout, that affects various joints, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


